Citation Nr: 1121819	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-23 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to VA educational assistance under Chapter 30, Title 38, United States Code, to include based on conversion of entitlement under Chapter 34 to entitlement under Chapter 30.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who had active military service from June 1966 to March 1970 and from February 1975 to April 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 administrative decision by the Department of Veterans Affairs (VA) Muskogee, Oklahoma Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Oakland, California RO.  In his May 2010 Substantive Appeal, the appellant requested a Travel Board hearing; in September 2010 correspondence, he withdrew the request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The Veteran claims entitlement to education benefits under Chapter 30 - Montgomery GI Bill Educational Assistance Program (MGIB).  Specifically, he contends that he has remaining eligibility from the Vietnam Era (i.e., educational assistance under Chapter 34), as he was on continuous active duty from February 1975 to April 2001 and did not sign a document giving up his rights to those VA educational benefits.  

The September 2009 decisional letter notified the Veteran that there were several ways to qualify for the MGIB program, that the one under which he would be most likely to qualify was Category 2, and that he did not qualify under that category because he did not have sufficient qualifying service after June 30, 1985.  The decisional letter included an enclosure on Eligibility Categories.  The Veteran responded by providing DD Forms 214 showing he had continuous active military service from February 1975 to April 2001.  

The March 2010 Statement of the Case (SOC) issued in this matter states that the Vietnam Era GI Bill (Chapter 34) program was discontinued on December 31, 1989 and provides two ways for a former Chapter 34 era participant  to become eligible for MGIB.  It advises him that his more likely way to qualify is the first listed, and lists six requirements for qualifying in that manner.

Comparing the requirements listed in the SOC as "First way to qualify" the Board finds:

The Veteran entered on active duty before January 1, 1977 (during his second period of service he served continuously from February 1975 to April 2001).

He had remaining entitlement under Chapter 34 as of December 31, 1989 (a yellow-tabbed DoD printout shows he terminated his participation in Chapter 34 in March 1975 (apparently to return to active duty), and had 38.25 months of remaining eligibility (of 45 total)). 

He was on active duty during the time between October 19, 1984 and July 1, 1985 (see DD 214 Forms).  

He served without a break in service for at least 3 continuous years beginning July 1, 1985 (see DD-214 Forms).   

He received an honorable discharge (see DD-214 Forms). 

He did not receive a commission after December 31, 1976 (nothing in the record suggests otherwise.

In other words, he appears to meet all six listed requirements.  If he lacks eligibility, it would appear to have to be for other unexplained cause(s).  Clearly, a valid reason for the denial of his claim is not adequately described.     

[The Board notes that neither the September 2009 decisional letter nor the March 2010 SOC refers to the DoD printout identifying the Veteran's participation and remaining entitlement under Chapter 34, suggesting it may have been overlooked.]

Accordingly clarification/further explanation from the RO is necessary; the case is REMANDED for the following:

The RO should readjudicate the Veteran's claim seeking entitlement to conversion of remaining entitlement to education benefits under Chapter 34 to entitlement to such benefits under Chapter 30 in light of the observations above.  If the benefit sought remains denied, the RO should issue an appropriate supplemental SOC in the matter, i.e., the Veteran must be advised of the specific basis for the denial (identifying which "First way to qualify" requirement is not met, and why).  If the benefit sought is denied for a reason other than that he fails to meet the requirements in "First way to qualify" such reason must be explained in detail (with citation to the specific governing Statute/Regulation.  The Veteran and his representative should have ample opportunity to respond.  The case should then be returned to the Board for further review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

